DETAILED ACTION
Status of Claims:
Claims 1, 3-7, 9, 10, 13-15, 17 and 19-22 are pending.
Claims 1, 3-7, 9, 10, 13-15, 17 and 19 are amended.
Claims 20-22 are new.
Claim 20 is withdrawn from consideration.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 is directed to a method. All previously examined claims are directed to an apparatus. The apparatus can be used in a different method than that claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive. The applicant argues that Pehrson does not teach a fluidized bed because Pehrson teaches rigid media and fabric in addition to “free moving media” and rigid media and fabric cannot be fluidized. This argument is not persuasive because teaching additional embodiments does not teach away from the fluidized (free moving) embodiment. As the fluidized limitation is disclosed by Pehrson the limitation is met. The applicant is correct the Pehrson does not explicitly use the term “fluidized, however the prior art is not required to use the same terms as the instant invention and particles freely moving in a fluid are fluidized, therefore the limitation is disclosed by Pehrson.
The applicant argues that Hausin does not disclose fluidized media because the instant invention does not induce turbulence. This argument is not persuasive because turbulence is not excluded from the instant invention and because Husain teaches fluidized particles (bed of elements 107) (see col. 9 line 47-col. 10 line 14). Further the prior art does not need the same motivation for a feature as the instant invention for a claimed limitation to be met.
The previous 112 rejections are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 10, 13-15, 17, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pehrson et al (US 2006/0124543).

Regarding Claim 1:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment comprising; a contactor, said contactor including a shell (controller reaction volume module 12) having a hollow interior, said shell having through-holes (openings in the CRVM) (see para. 0074), particles (free moving media 14) being loaded inside said shell and said particles having microorganisms on their surfaces (see para. 0074), said through-holes are sufficiently small to prevent said particles passing therethrough while allowing waste water to flow through said shell  (free moving media remains in the CRVM)(see para. 0074), said contactor including an aeration system (mixing device 16 with aeration) and/or liquid distribution system in flow communication with said interior (see para. 0076), such that the particles are generally uniformly dispersed (free moving) in the wastewater by the gas from the aeration system and/or liquid from the liquid distribution system in operation to form a fluidized bed throughout the interior of said shell, said aeration system configured to inject gas upwardly into said shell (see fig. 3).

Regarding Claim 3:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein the shape of said shell is one of cube, rectangle, other 

Regarding Claim 4:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein said contactor is configured to act as either an anaerobic zone, an anoxic zone, or an aerobic zone (see para. 0020).

Regarding Claim 5:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein one or multiple said cage systems are placed into a liquid or gas-liquid two-phase region of a wastewater system or wastewater treatment system (placed into a liquid) (see para. 0018, fig. 3).

Regarding Claim 6:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein the aeration system is placed inside or outside said shell at the bottom thereof (outside at a bottom) (see fig. 3), and wherein when said aeration system is placed outside said shell at the bottom of said shell, said shell has a bottom surface which is open or widely open (see para. 0074) so that said aeration system is in flow communication with said hollow interior (see para. 0075).


	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein said aeration system is configured so that the gas flows upward continuously or intermittently during the operation of the aeration system (aeration is controlled therefore it is one of continuous or intermittent) (see para. 0076).

Regarding Claim 9:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein said particles include light particles, heavy particles or mixed particles containing light particles and heavy particles (free moving media), wherein the density of said light particles is lower water, the density of said light particles is uniform or non-uniform, and the size of said light particles is uniform or non-uniform, wherein the density of said heavy particles is higher than the density water, the density of said heavy particles is uniform or non-uniform, and the size of said heavy particles is uniform or non-uniform, (see para. 0074) (the claim appears to encompasses all particles).  

Regarding Claim 10:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1, wherein one or more cage particle distribution systems are arranged intensively or separately in a wastewater 4treatment pool, which can be a newly-built and/or existing wastewater treatment system or a component of the wastewater treatment system (see fig. 4).

Regarding Claim 13:
	Pehrson teaches the fluidized bed cage system for wastewater treatment according to claim 12 wherein the exchange between water inside and outside of said cages is promoted by means of any one of water level difference, overflow, and partially blocked flow (walls have restricted openings therefore there is partially blocked flow) (see para. 0074).

Regarding Claim 14:
	Pehrson teaches the fluidized bed cage system for wastewater treatment according to claim 11 wherein water pumps (mixing device including a pump) (see para. 0077) or other mechanical water driving devices are used to enable the exchange of internal and external water and wherein said other mechanical water driving devices can employ mechanical water driven methods, including a windmill or waterwheel, to propel the water flow by the 5power of wind or water.

Regarding Claim 15:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 configured to be used for chemical or biochemical reactions (has a chemical supply therefore there are chemical reactions) (see para. 0059).

Regarding Claim 17:
fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein said liquid distribution system is located below said shell (below the media) and configured to inject liquid upwardly into said shell (see para. 0076, 0077, fig. 3).

Regarding Claim 18:
	Pehrson teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein said liquid distribution system is located at or 6near the bottom of said shell (below the media) and configured to inject liquid upwardly into said shell (see para. 0076, 0077, fig. 3).

Regarding Claim 22:
	Pehrson teaches the system for wastewater treatment comprising; an enclosure (enclosure 10) (see fig 4); a plurality of cage particle systems all being located in said enclosure, each cage particle distribution system including a contactor, said contactor including a shell (controller reaction volume module 12) having a hollow interior, said shell having through-holes (openings in the CRVM) (see para. 0074), particles (free moving media 14) being loaded inside said shell and said particles having microorganisms on their surfaces (see para. 0074), said through-holes are sufficiently small to prevent said particles passing therethrough while allowing waste water to flow through said shell  (free moving media remains in the CRVM)(see para. 0074), said contactor including an aeration system (mixing device 16 with aeration) and/or liquid distribution system in flow communication with said interior (see para. 0076), .

Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausin (USPN 6,231,766).

Regarding Claim 1:
	Hausin teaches the fluidized bed cage particle distribution system for wastewater treatment comprising; a contactor, said contactor including a shell (frame 34) having a hollow cavities interior (see col. 4 lines 35-50), said shell having through-holes (openings), particles being loaded inside said shell and said particles having microorganisms on their surfaces, said through-holes are sufficiently small to prevent said particles passing therethrough while allowing waste water to flow through said shell (see col. 5 lines 7-12), said contactor including an aeration system and/or liquid distribution system (agitator 108, blower 304) in flow 

Regarding Claim 19:
	Hausin teaches the fluidized bed cage particle distribution system for wastewater treatment according to claim 1 wherein said liquid distribution system is configured to inject through one or more of the side walls of said shell (agitator 108 injects fluid through a sidewall (end grate) (see fig. 1).


    PNG
    media_image1.png
    585
    1011
    media_image1.png
    Greyscale



 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pehrson et al (US 2006/0124543) and Mazewski et al (USPN 5,552,052).

Regarding Claim 21:
	Pehrson teaches the onsite system for treatment of wastewater, comprising, installing multiple fluidized bed cage particle distribution system for onsite scattered point wastewater treatment (site specific treatment) (see para. 0046), each of the multiple fluidized cage particle distribution system comprising: a contactor, said contactor including a shell (controller reaction volume module 12) having a hollow interior, said shell having through-holes (openings in the CRVM) (see para. 0074), particles (free moving media 14) being loaded inside said shell and said particles having microorganisms on their surfaces (see para. 0074), said through-holes are sufficiently small to prevent said particles passing therethrough while allowing waste water to flow through said shell  (free moving media remains in the CRVM)(see para. 0074), said contactor including an aeration system (mixing device 16 with aeration) and/or liquid distribution system in flow communication with said interior (see para. 0076), such that the particles are generally uniformly dispersed (free moving) in the wastewater by the gas from the aeration system and/or liquid from the liquid distribution system in operation to form a fluidized bed throughout the interior of said shell, said aeration system configured to inject gas upwardly into said shell (see fig. 3).
	Pehrson does not teach that the multiple cage particle distribution systems are installed in a mobile trailer.
	Mazewski teaches that wastewater treatment system can be installed either fixed or on a mobile trailer (see col. 3 lines 35-40).

2143, D.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/14/21